Citation Nr: 0833882	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-39 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran retired in January 1975 after serving on active 
duty for more than 20 years, including combat service during 
the Korean Conflict, and his decorations include the Combat 
Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
San Juan, Puerto Rico, which, in pertinent part, denied the 
above claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects at the time of the veteran's claim for a 
TDIU, service connection was in effect for bilateral hearing 
loss, rated as 30 percent disabling; bronchial asthma, rated 
as 30 percent disabling; arthrotomy of the left knee, rated 
as 10 percent disabling; and tinnitus, rated as 10 percent 
disabling.  The combined disability rating for compensation 
was 60 percent.  As a result of the July 2005 rating decision 
of the RO, the veteran was awarded service connection for 
facial skin atrophy, claimed as skin condition, which was 
rated as 30 percent disabling; and the disability rating for 
the veteran's arthrotomy of the left knee, with traumatic 
degenerative joint disease, was increased to 30 percent.  The 
veteran's combined disability rating for compensation is 80 
percent, and his bilateral hearing loss and tinnitus are of 
common etiology, thus satisfying the criteria that he has a 
single condition rated as 40 percent disabling and a combined 
disability evaluation of at least 70 percent.  As such, the 
veteran's service-connected disabilities satisfy the criteria 
set forth in 38 C.F.R. § 4.16(a) (2007).

Because the veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
because soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the veteran a VA examination, 
the report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without regard 
to the veteran's age or the impact of any 
non-service-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  
In so doing, it is requested that the 
examiner consider and reconcile any 
additional opinions of record or any 
contradictory evidence regarding the 
above.

2.  The RO/AMC shall readjudicate the 
veteran's claim on appeal, with 
consideration of the provisions of 38 
C.F.R. § 4.16(a) and (b).  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board. Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

